Citation Nr: 0017121	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-49 183	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a disorder 
manifested by headaches.

2. Entitlement to service connection for a disorder 
manifested by neck pain.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from January 1977 to 
July 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  In July 1997, the veteran requested 
that his claims file be transferred to the VARO in St. Louis, 
Missouri. 

In a September 1996 decision, the Board denied the veteran's 
claims of entitlement to service connection for asthma, a 
sinus disorder, a stomach disorder, and a disorder manifested 
by memory loss.  At that time, the Board remanded his claims 
of entitlement to service connection for hypertension, 
bilateral pes planus, a low back disorder, a disorder 
manifested by neck pain, a disorder manifested by headaches 
and a heart disorder to the RO for further evidentiary 
development.  In May 1999, the RO granted the veteran's claim 
for service connection for bilateral pes planus and awarded a 
compensable disability evaluation.  No communication has been 
received disagreeing with this determination.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. A chronic headache disorder was not present in service and 
any current complaints of headaches are not shown to be 
related to service or any incident of service.

3. A chronic neck disorder was not present in service and any 
current complaints of neck pain are not shown to be 
related to service or any incident of service.

4. A low back disorder was not present in service and any 
current subjective complaints of low back pain are not 
shown to be related to service or any incident of service.

5. A chronic heart disorder was not present in service and 
any current heart disorder or coronary artery disease is 
not shown to be related to service or any incident of 
service.

6. No competent evidence has been submitted to demonstrate 
that the veteran currently has hypertension.



CONCLUSIONS OF LAW

1. A disorder manifested by headaches was not incurred in or 
aggravated by in service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).
2. A disorder manifested by neck pain was not incurred in or 
aggravated by in service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.
3. A low back disorder was not incurred in or aggravated by 
in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304.
4. Neither a heart disorder nor coronary artery disease was 
incurred in or aggravated by service, nor may either be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).
5. The veteran has not submitted evidence of a well-grounded 
claim for service connection for hypertension.  
38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for headache, neck, 
low back and heart disorders.  The veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims that are plausible.  If he has 
not presented well-grounded claims, his appeal must fail with 
respect to these claims and there is no duty to assist him 
further in the development of his claims.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
his claim for entitlement to service connection for 
hypertension is not well grounded.

The Board is also satisfied that all relevant facts have been 
properly developed and, to that end, it remanded the 
veteran's claims to the RO in September 1996 to afford him 
the opportunity to submit additional evidence in support of 
his claims, undergo further VA examination, and enable the RO 
to obtain pertinent medical records regarding his claims.  
The examination reports and other evidence requested by the 
Board were obtained by the RO to the extent possible, and 
associated with the claims file, and no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

I. Factual Background

In a report of medical history completed at the time the 
veteran was examined for enlistment into service in January 
1977, he denied having frequent or severe headaches, heart 
trouble, high or low blood pressure and recurrent back pain, 
and it was noted that the veteran was told he had a heart 
murmur at age fifteen, but not now.  The examination report 
was negative for back, heart, neurologic or musculoskeletal 
abnormalities, his blood pressure was 120/50, and he was 
found qualified for active service.  

Service medical records document that, in December 1977, the 
veteran complained of chest pain for six months, with no 
shortness of breath and no pain with deep breathing.  
Tenderness was noted under the right costal margin and the 
impression was pain of unknown etiology.  In February 1978, 
he complained of headaches, cold and sore throat, assessed as 
flu symptoms, and his blood pressure was 122/78.  An August 
1978 entry indicated that the veteran complained of chest 
pains and reported having a murmur that was not then 
ascertainable.  

In September 1978, the veteran complained of a sudden onset 
of low back pain while walking, with no previous history.  He 
had full range of motion with pain on flexion, normal lumbar 
lordosis and no palpable muscle spasm.  The assessment was 
low back pain.  In November 1980, the veteran's blood 
pressure was 116/76.  An October 1981 record entry reflects 
the veteran's complaint of a 12-history of chest pain on the 
right mid chest area.  The assessment was URI (upper 
respiratory infection).

In July 1982, the veteran complained of headache and 
dizziness.  His blood pressure was 140/102 and, days later, 
it was 120/84.  In a record entry apparently made in 
September 1982, the veteran complained of having a headache 
for four days and his blood pressure was 140/80. 

September 1983 clinical records reflect the veteran's 
complaint of low back pain.  He said about a year earlier, he 
fell off an eight-inch gun, hit his back and experienced low 
back pain since then.  X-rays of the lumbosacral spine 
appeared normal and the assessment was chronic low back pain.  
On a report of medical history completed in November 1983, 
the veteran denied having frequent or severe headaches, 
dizziness or heart trouble and checked yes to having pain or 
pressure in his chest, high or low blood pressure and 
recurrent back pain.  A November 1983 report of medical 
examination was negative for orthopedic, neurologic or 
cardiac abnormalities and his blood pressure was 120/80.  A 
November 1983 emergency record indicated that the veteran 
complained of having a piece of wire stuck in his throat; his 
blood pressure was 138/83.  An x-ray of the neck revealed no 
abnormalities.

A March 1984 record of acute medical care shows that the 
veteran complained of headache with neck involvement for the 
past week.  His blood pressure was 140/102 and 144/104 and 
his heart was normal.  The assessment was cephalalgia with a 
need to rule out hypertension.  On a May 1984 report of 
medical history, completed at the time he was examined for 
discharge from service, the veteran checked yes to having 
frequent or severe headache, pain or pressure in his chest, 
heart trouble, high or low blood pressure and recurrent back 
pain and indicated having a painful headache when his blood 
pressure was high a month earlier.  On examination, 
neurologic, heart, spine and musculoskeletal abnormalities 
were not identified, his blood pressure was 120/80, and he 
was discharged due to obesity.

Post service, VA and private medical records and examination 
reports, dated from 1985 to 1999, are associated with the 
claims file.  Private medical records show that the veteran 
was hospitalized for several days from January to February 
1985 for treatment of an alcohol abuse problem.  On 
examination, his liver was palpable below the right costal 
margin.  He did not describe headaches, back or neck pain.  A 
chest x-ray showed no active lung disease and no 
cardiomegaly.  An electrocardiogram (EKG) showed brachycardia 
early repolarization and also rhythm: sinus versus low 
atrial.  An echocardiogram was a normal study.  Results of a 
Holter monitor study showed wandering atrial pacemaker, 
intermittent, no ectopic beats, ST-T changes present and 
sinus rhythm, rate 48-105.  Final diagnoses included alcohol 
dependency and wandering atrial pacemaker.

According to VA outpatient records dated in September 1989, 
the veteran complained of several problems, gave a history of 
an enlarged heart as a teenager and pleurisy and complained 
of severe fatigue for six months and daily episodes of 
dizziness with chest pain several times a week for the last 
six months.  He said he worked out at a gym with 
calisthenics.  His sitting blood pressure was 134/76 and 
130/70; laying, it was 130/80 and, standing, it was 120/94.  
The veteran was assessed with multisystem complaints, the 
most prominent being fatigue and dizziness.  Regarding his 
complaints of dizziness, fatigue and bradycardia, all tests 
were within normal limits.  An EKG was abnormal with severe 
bradycardia history and history of childhood heart problem.  
A Holter monitor and echocardiogram were recommended and the 
veteran was referred to a cardiologist.  Neurological 
examination findings were normal.   

A February 1992 VA outpatient record reflects that the 
veteran's sitting blood pressure was 161/88 and, in May 1992, 
it was 146/84.  

According to a June 1993 VA outpatient record, the veteran 
was hospitalized in May 1993 for shortness of breath and 
lightheadedness, but did not have a myocardial infarction.  A 
thallium treadmill test was normal.  The assessment was 
questionable symptomatic bradycardia and another 
echocardiogram was recommended.  However, in an August 1993 
record entry, a physician concluded that an echocardiogram 
was unnecessary as the veteran's symptoms were very likely 
not cardiac. 

The veteran underwent VA examination in March 1994, and 
reported that in 1977, while in service, a Howitzer threw him 
as it fired, landed on his back on heavy equipment, and could 
not move.  He had severe back pain that prompted bed rest and 
physical therapy for several weeks and the back pain never 
completely resolved.  Since discharge, the veteran reported 
severe low back pain that was present in the morning, 
improved with activity, was precipitated by prolonged periods 
of standing or jumping from a train, as required in his job 
as a switchman, and he believed his back pain contributed to 
headache pain.  The veteran also complained of bilateral 
frontal headaches approximately twice per week that came in 
association with severe low back pain.  His headaches were 
never present in the absence of a flare of low back pain and 
aspirin relieved the headache pain.  The veteran described 
pain along the posterior aspect of his neck at times of 
severe back pain, with morning stiffness with no radicular 
type symptoms accompanying his neck pain.  

Further, the veteran said he suffered from multiple episodes 
of loss of consciousness over the past few years and was 
hospitalized by VA five months earlier after an episode.  He 
was diagnosed with symptomatic bradycardia and advised that 
the episodes of symptomatic bradycardia might be caused by 
emotional stress.  The veteran was given daily aspirin and 
Nitroglycerin tablets to take as needed, although the VA 
examiner commented that it was unclear as to why 
Nitroglycerin was prescribed.  The veteran underwent a 
thallium treadmill test that showed no evidence for coronary 
artery disease and he reportedly had no family risk factors 
for coronary artery disease, except obesity.  He was 
repeatedly told that he had borderline hypertension, but had 
no end organ damage related to his hypertension and had never 
been treated for high blood pressure.

On examination, the veteran's blood pressure was 130/90, with 
similar readings obtained on two occasions.  However, it was 
noted that the blood pressure cuff was one size too small for 
the veteran and his blood pressure was falsely elevated.  He 
had normal range of motion of his back and neck with no 
radicular type symptoms on straight leg raising.  X-ray of 
the lumbar spine showed mild loss of vertebral body weight 
anteriorly at T12 and L1 that might represent a normal 
variant versus a mild wedge compression fracture of 
indeterminate age, otherwise the lumbar spine was normal.  X-
ray study of the veteran's cervical spine was normal.  

The clinical impression was that, as to the veteran's heart 
problem, if symptomatic bradycardia was diagnosed, a 
pacemaker should be fitted, but the veteran was urged to seek 
medical attention for this problem that did not appear to 
have been fully addressed. There was no evidence for 
significant hypertension on physical examination. As to the 
veteran's low back pain, the VA examiner found that the 
veteran had a history of chronic low back pain that resulted 
from a 1977 injury with evidence for accompanying neuropathy.  
The veteran's low back pain was a source of significant 
discomfort on the job as switchman and a cause of morning 
discomfort and loss of mobility.  His history of neck pain 
clearly related to his severe low back pain although physical 
examination and symptoms did not suggest underlying 
degenerative joint disease or nerve root compression.  The 
veteran had tension headaches related to his low back pain 
that responded to aspirin therapy.

An August 1994 VA outpatient record reflects the veteran's 
complaints of chronic back pain since 1983.  He gave a ten or 
eleven year history of low back pain that had worsened over 
the last week and requested pain medication.  The veteran 
denied recent trauma and said the pain was in his lumbar 
spine, increased with activity and decreased with heat, 
Doan's pills and Vicodin.  He denied radicular pain or lower 
extremity weakness.  The assessment was chronic low back 
pain.  His sitting blood pressure was 144/94.

VA hospitalized the veteran in December 1994 with multiple 
symptoms of depression, including suicidal ideations with a 
plan.  He reported a severe alcohol problem in the past but 
had stopped drinking eight months earlier with no relapses.  
His past medical history included some cardiac problems but 
at the time of admission he had no active medical problems.  
Physical examination was within normal limits.  

Also in December 1994, a VA physician reviewed the veteran's 
service and post service medical records and found no 
evidence of symptomatic bradycardia or cardiac disease in 
service.  The doctor noted that the veteran's 1985 hospital 
discharge summary revealed a bradycardia with 24 hour Holter 
monitor that showed intermittent wandering atrial pacemaker, 
a cause of a slight irregularity of the heart rhythm that was 
usually an abnormality detected by EKG, i.e., laboratory 
testing, in an asymptomatic individual.  No treatment was 
given.  The VA doctor opined that it was unlikely that the 
irregular heartbeat was related to alcohol or to service.

In May 1995, a VA outpatient record indicates that the 
veteran was seen with complaints of fatigue and 
lightheadedness with blurred vision.  He weighed 237 pounds 
and his sitting blood pressure was 136/86.  The assessment 
was fatigue for one week, probably viral symptoms.

A VA outpatient record apparently dated in June 1996 
indicates that the veteran weighed 217 pounds and his blood 
pressure was 138/93.

According to a November 1997 VA outpatient examination 
record, the veteran was evaluated for mitral valve prolapse.  
He gave a history of experiencing dyspnea in service in 
approximately 1979 and said his symptoms gradually increased 
in intensity.  He reported passing out several times, usually 
with exertion, and not with sudden standing.  Several years 
ago, he said VA diagnosed mitral valve prolapse and he 
underwent several cardiac tests, such as echocardiography, 
but had not been reevaluated in two or three years.  The 
veteran reported that his blood pressure had been elevated 
occasionally, but not consistently and he was not considered 
to have high blood pressure.  He denied previous myocardial 
infarction.  A heart murmur was heard by an examiner several 
years ago, but the veteran said he had been told by a doctor 
it had disappeared.  The veteran's blood pressure was 118/80 
in the supine position, he was 5'8" tall and weighed 230 
pounds.  The record further indicates that a 1993 thallium 
stress test was normal.  Based on clinical observation, the 
VA examiner found no objective evidence of congestive heart 
failure or hemodynamically significant valvular heart disease 
and no objective evidence of hypertension or coronary artery 
disease.  The VA physician commented that it was highly 
unlikely that the veteran had significant cardiac disease, 
either valvular or otherwise to explain his symptoms and to 
cause disability.  An EKG, echocardiogram and thallium stress 
test were ordered and test results were essentially normal.  
The echocardiogram was within normal limits, there was no 
mitral valve prolapse seen, there was normal left ventricular 
systolic function, and the thallium treadmill test showed 
good exercise capacity.

The veteran underwent VA orthopedic examination in December 
1997, evidently performed by a certified physician's 
assistant.  According to the examination report, evidently 
signed by a physician, the veteran complained of daily 
chronic low back pain with no appreciable weakness, stiffness 
or exercise fatigability.  He asserted that his back pain 
started after falling off an eight-inch gun in the early 
1980s and said nothing alleviated his pain.  He had no 
apparent pain on motion or functional limitation.  X-ray of 
the lumbar spine was normal.  The diagnosis was mechanical 
low back pain, equally probable that the onset was while in 
active duty as the veteran described.  A report of a 
lumbosacral spine x-ray showed minimal disc space narrowing 
at L5-S1, but was otherwise unremarkable. 

A September 1998 Addendum to the December 1997 VA orthopedic 
examination report noted that the diagnosis was chronic low 
back strain, more likely than not secondary to active duty 
service as reviewed in records and as history provided by 
veteran.  Further, x-rays were normal with no skeletal 
pathology noted.

Private medical records show that the veteran was 
hospitalized in March 1999 for treatment of unstable angina.  
According to his history and physical at admission, previous 
evaluation and routine stress test was negative several years 
earlier and he was told he had mitral valve prolapse.  The 
veteran had no headaches or blackouts.  His blood pressure 
was 188/80 in both arms and he was not in acute distress.  
EKG revealed a normal sinus rhythm, left anterior fascicular 
block but was otherwise normal.  The impression was that the 
veteran had several risk factors for coronary artery disease 
with several prior hospital admissions for chest pain.  A 
cardiac catheterization was recommended to improve his 
prognosis and symptoms.  A history of mitral valve prolapse 
was also noted.  Cardiac catheterization and percutaneous 
transluminal coronary angioplasty and stenting of the left 
anterior descending artery were performed.  Ejection fraction 
was normal and there was no myocardial infarction.  Final 
diagnoses included coronary artery disease.

In April 1999, a VA orthopedist reviewed the veteran's entire 
claims folder in response to the RO request for an opinion on 
the etiology of any low back pathology.  The VA orthopedic 
physician found no abnormal objective physical findings on 
the 1997 VA examination and only subjective complaints 
regarding the veteran's low back pain.  The specialist said 
that the December 1997 low back examination was normal, as 
were the x-rays taken at the time.  Further, the VA 
orthopedist observed that the mild loss of a vertebral height 
of T12 and L1 without a history of fracture and significant 
pain would be unlikely to be secondary to a fracture, but 
more likely be due to developmental change and the low back 
x-ray of the lumbosacral spine x-rays were normal.  The VA 
doctor found no evidence of low back pathology and, with the 
absence of findings of definite low back pathology, there 
could be no relation to service.  

In sum, the doctor's review of the veteran's service medical 
records, claims folder and 1997 examination report did not 
define any pathology referable to the low back, other than 
subjective complaints of low back pain.  There was no 
evidence in the file to suggest chronic back disability or 
treatment for chronic low back disability.  Further, the VA 
orthopedic specialist stated that the injury described in the 
records of a fall from a Howitzer during 1982, followed by 
pain, would, in the doctor's opinion, have been followed 
immediately with some form of medical treatment or 
assessment, considering the fact that the veteran had been 
seen frequently for many medical reasons while in service.  
However, only two injuries were noted, one in September 1978 
and one in September 1983.  Thus, the veteran had subjective 
complaints of low back pain that were not supported with any 
abnormal objective physical findings nor any objective 
evidence in the claims folder of any permanent or chronic 
back disability.

In August 1999, the veteran underwent VA cardiac examination 
to evaluate his symptomatic bradycardia and hypertension.  
The veteran reported that he was advised of having a slow 
heart rate in about 1979 when he also noted the onset of 
other intermittent symptoms, including the sensation of heart 
fluttering, lightheadedness, chest pressure and associated 
dyspnea.  He denied any history of syncope at the 
examination, although his records show he reported it 
happened in the past, dating to 1979.  Exertion or stress 
caused the veteran's symptoms and they occurred 
intermittently at rest.  In December 1977, a service medical 
record noted a six-month history of squeezing chest pain and, 
in October 1981, a 12-hour episode was noted.  In 1994, 
symptomatic bradycardia was noted, with prior episodes of 
loss of consciousness and questionable need for pacemaker.  A 
November 1997 VA assessment found no significant 
cardiovascular disease.  A two-dimensional echocardiogram was 
performed at that time and showed normal left ventricular 
systolic function with overall normal echocardiogram and no 
evidence of mitral valve prolapse.  An exercise stress test 
showed no evidence of myocardial ischemia.  Although past VA 
records mentioned possible symptomatic bradycardia, there was 
no documentation that it actually occurred or was present and 
a physician noted that the veteran's symptoms were probably 
not cardiac in nature. 

Further, the VA examiner noted that the veteran was 
hospitalized for chest pain in March 1999 but did not have an 
acute myocardial infarction at the time, although cardiac 
catheterization and angioplasty were performed.  The veteran 
also indicated that he was told he had hypertension in 1979, 
although he denied treatment for it and was also told he 
might have mitral valve prolapse.  The examiner noted that 
the veteran's records showed intermittent readings of mildly 
increased blood pressure, including February 1978, 122/78 
mmHg with a heart rate of 80 beats per minute; in November 
1980, it was 116/76 with a heart rate of 62; in July 1982, it 
was 140/102 mmHg with a heart rate of 65; in August 1982, 
blood pressure was 120/84; in November 1983, blood pressure 
was 120/80 with a heart rate of 72 and 138/83 with a heart 
rate of 61; in March 1984, it was 140/102 and 144/104 when 
the veteran was evaluated for headache; and it was 120/80 
with a heart rate of 56 in May 1984.  An August 1999 EKG 
revealed mild sinus bradycardia with a heart rate of 56 and 
minimal nonspecific ST-T wave abnormalities.  

In the VA examiner's opinion, the veteran's records showed he 
had coronary artery disease by cardiac catheterization in 
March 1999, but there was no clear documentation of coronary 
artery disease prior to that date.  The veteran had a 
longstanding history of atypical chest pain since 1977, with 
the possibility of mitral valve prolapse raised on prior 
examinations, but, prior to March 1999, there was no 
documentation of significant coronary catheterization or 
other means, and an exercise treadmill test performed in 
November 1997 showed very good exercise tolerance with no 
evidence of myocardial ischemia.  Recent echocardiograms, 
most recently in August 1999, showed no evidence of mitral 
valve prolapse.  The August 1999 echocardiogram showed mild 
left ventricular hypertrophy, normal left ventricular 
systolic function, no evidence of mitral valve prolapse, 
minimal mitral regurgitation left ventricular diastolic 
dysfunction and a normal bubble contrast study.  

According to the VA examiner, the duration and severity of 
the veteran's possible hypertension could also not be 
established in his records.  Service medical records showed 
only occasional mildly elevated blood pressure readings with 
no indication of persistently elevated blood pressure or use 
of medications to treat hypertension.  More recent records 
also showed occasional blood pressure elevation, including 
that day.  However, the records also showed some normal 
readings on prior examinations.  The examiner said that the 
presence of mild left ventricular hypertrophy and left 
ventricular diastolic dysfunction on a recent echocardiogram 
suggested that the veteran currently might have mild problems 
with hypertension, as seen in the measurement of blood 
pressure on recent examination.  However, in the absence of 
documented evidence of persistently elevated pressures, the 
presence of persistent hypertension cannot be confirmed at 
that time.  There was also little documentation of 
symptomatic bradycardia.  A heart rate of 56 beats per 
minute, noted in May 1984, was not medically significant and 
a Holter monitor report from 1985 reported to show a heart 
rate as low as 48 beats per minute.  However, the VA doctor 
said these findings could be within normal limits and did not 
necessarily indicate any underlying cardiac pathology or 
relation to symptoms.  Although a record indicates a heart 
rate in the 30's, in September 1989, there was no 
documentation or details.

In sum, the VA cardiac examiner said coronary artery disease 
was established by cardiac catheterization in March 1999, but 
the duration of this problem could not be established based 
on clinical grounds or prior testing, as indicated by the 
absence of evidence of myocardial ischemia on the exercise 
stress test performed in November 1997.  There was no clear 
evidence of persistent hypertension in the veteran, although 
sporadic blood pressure readings were elevated.  The records 
do not indicate he was medically treated for hypertension in 
the past, and insufficient information was available to judge 
whether therapy was currently indicated.  There was no 
objective diagnostic evidence for the presence of mitral 
valve prolapse, by clinical evaluation, echocardiography, or 
cardiac catheterization.  Nor was there diagnostic evidence 
of symptomatic bradycardia nor was it possible to establish 
whether it was present during the veteran time in service.   
 
II.  Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
cardiovascular-renal disease in service, its incurrence in 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
and was not aggravated by such service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  However, temporary or intermittent 
flare-ups during service of a preexisting disorder are not 
considered aggravation of the disorder unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. 
Brown, 8 Vet. App. 529, 536-7 (1996).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 1126 F.3d 1464 
(Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

While the Board has found the veteran's claims of headache, 
neck, low back and heart disorders well grounded, it does not 
follow, however, that a well-grounded claim, when considered 
on the merits, must now be allowed.  See Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub nom.  Epps 
v. West, 524 U.S. 940 (1998) (a well-grounded claim under 38 
U.S.C.A. § 5107(a) is not necessarily a claim that will 
ultimately be deemed allowable under § 5107(b)).  See also 
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000) (The 
evidentiary threshold for establishing a well-grounded claim 
is low and requires only that the claim be plausible but need 
not be conclusive to satisfy the initial burden of 
38 U.S.C.A. § 5107(a)).

A. Low Back Disorder

The veteran has contended that service connection should be 
granted for a low back disorder.  However, a careful review 
of the records does not support a finding of a current back 
disorder related to service.  Although service medical 
records in September 1978 reflect the veteran's complaint of 
low back injury, he had full range of motion and, in 
September 1983, he reported a back injury eleven months 
earlier, but x-ray of his lumbosacral spine was negative and 
records in 1982 did not reflect such an incident.  When 
examined for discharge in May 1984, the veteran reported 
recurrent back pain but a musculoskeletal disorder 
abnormality was not noted.  

Thereafter, when examined by VA in March 1994, x-ray of the 
veteran's low back was normal and only a history of chronic 
low back pain from the 1977 injury was found.  When examined 
by VA in December 1997, chronic low back strain was found 
that was thought more likely than not secondary to service, 
although service medical records in 1982 are entirely 
negative for report of such an event.  The diagnoses made by 
the VA examiners do not provide the evidence of a service-
connected injury as the diagnoses were based on a medical 
history provided by the veteran but unsupported by service 
medical records.  LeShore v. Brown, 8 Vet. App. 406 (1995) 
(Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence.").  See also Reonal v. Brown, 5 Vet. App. 458, 
460- 61 (1993) (a medical opinion based on an inaccurate 
factual premise that has been previously rejected by the RO 
has no probative value).  The Board observes that the veteran 
provided inconsistent information regarding his alleged back 
injury in service, telling the 1994 VA examiner it happened 
in 1977 and, in 1997, stating that an accident occurred in 
the early 1980s.

Furthermore, in April 1999, a VA orthopedic examiner 
methodically reviewed the veteran's entire claims file and 
found no evidence of any current back pathology and, with the 
absence of findings of low back pathology, there was no 
relation to service.  The VA orthopedist commented that if 
the veteran had sustained such an in-service injury (fall 
from a Howitzer followed by pain) it would seem, in the 
doctor's opinion, that it would have been immediately 
followed by some form of medical treatment or assessment, 
given that the veteran had been frequently seen in the clinic 
for other complaints, but only the 1978 and 1983 complaints 
of low back pain were noted.  

The Board finds most persuasive the 1999 opinion provided by 
the VA orthopedist, a physician, who reviewed the entire 
claims file and concluded that there was no objective 
evidence of low back pathology.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (Board has fact- finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and probative 
value, as well as authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  Further, no evidence has been presented to 
establish that the veteran currently has a low back disorder.

Accordingly, as it has not been shown that the veteran has a 
low back disorder related to an incident in service, service 
connection for a low back disorder must be denied.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.

B. Disorder Manifested By Neck Pain

The veteran also contends that service connection is 
warranted for a disorder manifested by neck pain and 
maintains that neck pain is related to back pain.  Service 
medical records show that he swallowed a piece of wire in 
1983 although a x-ray of his neck revealed no abnormality and 
in 1984 he complained of headache with neck involvement but a 
cervical abnormality was not reported when he was examined 
for discharge.  Post service, in March 1994, the VA examiner 
concluded that the veteran's history of neck pain clearly 
related to his severe low back pain but physical examination 
and symptoms did not suggest underlying degenerative joint 
disease or nerve root compression and a cervical spine x-ray 
taken at the time was normal.  Moreover, as noted above, 
although the veteran has subjectively complained of neck pain 
related to low back disorder, there is no diagnosed low back 
disorder nor has service connection been established for a 
low back disorder that caused neck pain or a neck disorder.  
Further, no evidence has been presented to establish that the 
veteran currently has a neck disorder.


Accordingly, as it has not been shown that the veteran has a 
disorder manifested by neck pain related to an incident in 
service, service connection for a neck disorder must be 
denied.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.304.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.

C. Disorder Manifested By Headaches

The veteran further maintains that service connection is 
warranted for a disorder manifested by headaches.  Service 
medical records reflect several complaints of headache, but 
there was no diagnosed headache disorder and a headache 
disorder was not found when he was examined for discharge.  
When examined by VA in March 1994, the veteran had tension 
headaches related to his low back pain, however, as noted 
above, there is no diagnosed low back disorder and the 
veteran is not service-connected for low back pain.  Further, 
no evidence has been presented to establish that the veteran 
currently has a diagnosed headache disorder.
Accordingly, as it has not been shown that the veteran has a 
disorder manifested by headaches related to active service, 
service connection for a headache disorder must be denied.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.

D. Heart Disorder

Initially, the Board finds that there is not clear and 
unmistakable evidence to rebut the presumption of soundness 
at service entrance with respect to the veteran's claim of a 
heart disorder.  Although, at service entry, the veteran 
indicated having a heart murmur at age 15, he also said he 
was fine at that time and there is no record of pre-service 
treatment or other medical evidence establishing a diagnosis 
of heart murmur before he began his period of active duty.  
The Board notes that no heart abnormality was evident when 
the veteran was examined for entry into service.  38 U.S.C.A. 
§§ 1111, 1137.  

The veteran has variously asserted that he was diagnosed with 
symptomatic bradycardia and mitral valve prolapse.  However, 
neither a heart abnormality or coronary artery disease was 
found when he was examined for discharge.  When hospitalized 
in 1985, only a wandering atrial pacemaker was diagnosed and, 
although in March 1994, he gave a history of symptomatic 
bradycardia, a heart disorder was not diagnosed.  In fact, in 
December 1994, a VA physician who reviewed the veteran's 
service and post medical records concluded that there was no 
evidence of symptomatic bradycardia or cardiac disease in 
service and the irregular heartbeat noted in 1985 was 
unrelated to service.   

Additionally, in November 1997, a VA examiner who evaluated 
the veteran for mitral valve prolapse concluded that there 
was no objective evidence of congestive heart failure or 
hemodynamically significant valvular heart disease or 
coronary heart disease.  In VA doctor's opinion, it was 
highly unlikely that the veteran had significant cardiac 
disease, either valvular or otherwise.

Moreover, the August 1999 VA cardiac examination report also 
weighs heavily against the veteran's claim.  The examiner, 
who reviewed the veteran's service and post service medical 
records, concluded that cornary artery disease was 
established by cardiac catheterization in March 1999, but 
there was no clear documentation of coronary artery disease 
prior to that date.  While atypical chest pain was manifested 
since 1977, prior to March 1999, there was no documentation 
of significant coronary artery disease by development of a 
myocardial infarction, cardiac catheterization or other means 
and an exercise treadmill test performed in November 1997 
showed good exercise tolerance with no evidence of myocardia 
ischemia.  There was also no objective evidence of the 
presence of mitral valve prolapse by clinical evaluation, 
echocardiography or cardiac catheterization, nor was there 
evidence of the presence of symptomatic bradycardia in the 
veteran's records and it was not possible to establish 
whether it was present in service.   

Accordingly, as it has not been shown that the veteran has 
coronary artery disease or a heart disorder related to 
incident in service, service connection for a heart disorder 
must be denied.  38 U.S.C.A. §§ 1101, 1112, 113, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.

E.  Hypertension

The veteran has contended that service connection should be 
granted for hypertension, but the evidence does not show that 
he has been diagnosed with such a disorder.  The record 
demonstrates that, while service medical records reflect 
several instances of increased blood pressure, there was no 
diagnosis of hypertension, medication was not prescribed to 
treat such disorder and hypertension was not found on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that he had hypertension.  When examined by VA in March 1994, 
there was no evidence for significant hypertension.  
Subsequent VA outpatient record entries reflect some 
instances of mildly increased blood pressure, but, in 
November 1997, the veteran denied having been told he had 
high blood pressure and the VA examiner found no objective 
evidence of hypertension.

Moreover, the 1999 VA opinion concluded that there was no 
clear evidence of persistent hypertension in the veteran, 
although sporadic blood pressure readings were elevated.  
However, the duration and severity of the veteran's possible 
hypertension could not be established based on the evidence 
of record.  

According to the VA examiner, the medical evidence of record 
did not demonstrate that the veteran was given medical 
treatment for hypertension and there was insufficient 
evidence available to judge whether therapy was currently 
indicated.  Furthermore, the veteran has submitted no 
evidence to show that he currently has hypertension.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has hypertension has been 
presented.  Rabideau v. Derwinski 2 Vet. App. 141, 143 
(1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran currently has 
hypertension.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. § 3.303.  
Since the claim is not well grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for hypertension on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

Service connection is denied for a disorder manifested by 
headaches.

Service connection is denied for a disorder manifested by 
neck pain.

Service connection is denied for a low back disorder.

Service connection is denied for hypertension.

Service connection is denied for a heart disorder.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

